          Case 1:18-cv-00135-PB Document 17 Filed 06/18/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

Sarah Dydo

     v.
                                          Case No. 18-cv-135-PB

Manchester Housing and Redevelopment Authority, Inc.



                                   JUDGMENT


     In accordance with the following, judgment is hereby entered:

          1. Oral Order by Judge Paul Barbadoro dated April 12, 2019;

             and

          2. Endorsed Order by Judge Paul Barbadoro dated June 18, 2019.

     The prevailing party may recover costs consistent with Fed. R.

Civ. P. 54(d) and 28 U.S.C. § 1920.


                                          By the Court:


                                          _________________________
                                          Daniel J. Lynch
                                          Clerk of Court



Date: June 18, 2019

cc: Counsel of Record
